                     1   William L. Alexander (State Bar Number 126607)
                         Alexander & Associates
                     2   1925 G Street
                     3   Bakersfield, CA 93301
                         Phone: 661-316-7888
                     4   Email: walexander@alexander-law.com
                     5   Attorneys for defendants Billy Reece and Amber Reece
                     6
                     7
                                                       UNITED STATES DISTRICT COURT
                     8
                                                      EASTERN DISTRICT OF CALIFORNIA
                     9
                         INTEGON NATIONAL INSURANCE                    ) Case No. 1:18-cv-01192-LJO-JLT
                  10
                         COMPANY,                                      )
                  11                                                   )
                                                  Plaintiff,           ) STIPULATION FOR PROTECTIVE
                  12                                                   ) ORDER
                         vs.                                           )
                  13
                                                                       )
                  14     BILLY REECE, AMBER REECE and CALE             )
                         NIELSEN, a minor, by and through his guardian )
                  15     ad litem Callie Nielsen,                      )
                                                                       )
                  16
                                                  Defendants.          )
                  17                                                   )
                         _______________________________________ )
                  18                                                   )
                                                                       )
                  19
                         AND RELATED COUNTERCLAIMS.                    )
                  20                                                   )

                  21
                                IT IS HEREBY STIPULATED by and between plaintiff/counterdefendant Integon National
                  22
                         Insurance Company (“Integon”), defendants/counterclaimants Billy Reece and Amber. (“Reece”), and
                  23
                         defendant Cale Nielsen, a minor, through his guardian ad litem Callie Nielsen, that in order to facilitate
                  24
                         the exchange of information and documents that may be subject to confidentiality limitations on
                  25
                         disclosure due to federal laws, state laws, and privacy rights, the Parties stipulate as follows:
                  26
                                1.      In this Stipulation and Protective Order, the words set forth below shall have the
                  27
                         following meaning:
                  28

Alexander & Associates
                                                                             1
   Attorneys at Law
     1925 G Street
Bakersfield, CA 93301
    (661) 316-7888

                         STIPULATION AND PROTECTIVE ORDER                                                1:18-cv-01192-LJO-JLT
                     1               a. “Proceeding” means the above-entitled proceeding (1:18-cv-01192-LJO-JLT).
                     2               b. “Court” means the Hon. Jennifer L. Thurston, or any other judge or magistrate to which
                     3                  this Proceeding may be assigned, including Court staff participating in such
                     4                  proceedings.
                     5               c. “Confidential” means any information which is in the possession of a Designating Party
                     6                  who believes in good faith that such information is entitled to confidential treatment
                     7                  under applicable law.
                     8               d. “Confidential Materials” means any Documents, Testimony, or Information as defined
                     9                  below designated as “Confidential” pursuant to the provisions of this Stipulation and
                  10                    Protective Order.
                  11                 e. “Designating Party” means the Party that designates Materials as “Confidential.”
                  12                 f. “Disclose” or “Disclosed” or “Disclosure” means to reveal, divulge, give, or make
                  13                    available Materials, or any part thereof, or any information contained therein.
                  14                 g. “Documents” means (i) any “Writing,” “Original,” and “Duplicate” as those terms are
                  15                    defined by California Evidence Code Sections 250, 255, and 260, which have been
                  16                    produced in this Proceeding by any person, and (ii) any copies, reproductions, or
                  17                    summaries of all or any part of the foregoing.
                  18                 h. “Information” means the content of Documents or Testimony.
                  19                 i. “Testimony” means all depositions, declarations, or other testimony taken or used in
                  20                    this Proceeding.
                  21            2.      The Parties acknowledge that through formal non-expert discovery, or otherwise, the
                  22     Parties desire to exchange Information, Testimony, and /or Documents.              This Stipulation and
                  23     Protective Order is not intended as a substitute for discovery or the Parties’ rights to discovery, nor to
                  24     allow the reopening of non-expert discovery to the extent it has already concluded. No Information,
                  25     Testimony, and/or Documents exchanged through and as part of any settlement discussions shall be
                  26     admissible unless the same were discovered through formal non-expert discovery or were
                  27     independently discovered by a Party outside of formal discovery and the confidential settlement
                  28     discussions.

Alexander & Associates
                                                                             2
   Attorneys at Law
     1925 G Street
Bakersfield, CA 93301
    (661) 316-7888

                         STIPULATION AND PROTECTIVE ORDER                                                1:18-cv-01192-LJO-JLT
                     1          3.      The Designating Party shall have the right to designate as “Confidential” any
                     2   Documents, Testimony, or Information that the Designating Party in good faith believes to contain
                     3   non-public information that is entitled to confidential treatment under applicable law.
                     4          4.      The entry of this Stipulation and Protective Order does not alter, waive, modify, or
                     5   abridge any right, privilege or protection otherwise available to any Party with respect to the discovery
                     6   of matters, including but not limited to any Party’s right to assert the attorney-client privilege, the
                     7   attorney work product doctrine, or other privileges, or any Party’s right to contest any such assertion.
                     8          5.      The Parties shall endeavor to mark or identify as “Confidential” any Documents,
                     9
                         Testimony, or Information exchanged pursuant to this Stipulation and Protective Order.              The
                  10
                         “Confidential” designation should not obscure or interfere with the legibility of the designated
                  11
                         Information or Documents.
                  12
                                     a. For Documents (apart from transcripts of depositions or other pretrial or trial
                  13
                                        proceedings), the Designating Party must affix the legend “Confidential” on each page
                  14
                                        of any Document containing such designated Confidential Material.
                  15
                                     b. For Information produced in some form other than Documents, and for any other
                  16
                                        tangible items, including, without limitation, compact discs or DVDs, the Designating
                  17
                                        Party must affix in a prominent place on the exterior of the container or containers in
                  18
                                        which the Information or item is stored the legend “Confidential.” If only portions of
                  19
                                        the Information or item warrant protection, the Designating Party, to the extent
                  20
                                        practicable, shall identify the “Confidential” portions.
                  21
                                6.      The inadvertent production by any of the undersigned Parties or non-Parties to the
                  22
                  23     Proceedings of any Document, Testimony, or Information in this Proceeding without a “Confidential”

                  24     designation, shall be without prejudice to any claim that such item is “Confidential” and such Party

                  25     shall not be held to have waived any rights by such inadvertent production. In the event that any

                  26     Document, Testimony, or Information that is subject to a “Confidential” designation is inadvertently

                  27     produced without such designation, the Party that inadvertently produced the document shall give

                  28     written notice of such inadvertent production within twenty (20) days of discovery of the inadvertent


Alexander & Associates
                                                                            3
   Attorneys at Law
     1925 G Street
Bakersfield, CA 93301
    (661) 316-7888

                         STIPULATION AND PROTECTIVE ORDER                                               1:18-cv-01192-LJO-JLT
                     1   production, together with a further copy of the subject Document, Testimony, or Information
                     2   designated as “Confidential” (the “Inadvertent Production Notice”). Upon receipt of such Inadvertent
                     3   Production Notice, the Party that received the inadvertently produced Document, Testimony, or
                     4   Information shall promptly destroy the inadvertently produced Document, Testimony, or Information
                     5   and all copies thereof, or, at the expense of the producing Party, return such together with all copies
                     6   of such Document, Testimony, or Information to counsel for the producing Party and shall retain only
                     7   the “Confidential” designated Materials.       Should the receiving Party choose to destroy such
                     8   inadvertently produced Document, Testimony, or Information, the receiving Party shall notify the
                     9
                         producing Party in writing of such destruction within ten (10) days of receipt of written notice of the
                  10
                         inadvertent production. This provision is not intended to apply to any inadvertent production of any
                  11
                         Information protected by attorney-client or work product privileges. In the event that this provision
                  12
                         conflicts with any applicable law regarding waiver of confidentiality through the inadvertent
                  13
                         production of Documents, Testimony, or Information, such law shall govern.
                  14
                                7.      In the event that counsel for a Party receiving Documents, Testimony, or Information
                  15
                         designated as “Confidential” objects to such designation with respect to any or all of such items, said
                  16
                         counsel shall advise counsel for the Designating Party, in writing, of such objections, the specific
                  17
                         Documents, Testimony, or Information to which each objection pertains, and the specific reasons and
                  18
                         support for such objections (the “Designation Objections”). Counsel for the Designating Party shall
                  19
                         have thirty (30) days from receipt of the written Designation Objections to either (a) agree in writing
                  20
                         to de-designate Documents, Testimony, or Information pursuant to any or all of the Designation
                  21
                         Objections and/or (b) file a motion with the Court seeking to uphold any or all designations on
                  22
                  23     Documents, Testimony, or Information addressed by the Designation Objections (the “Designation

                  24     Motion”). Pending a resolution of the Designation Motion by the Court, any and all existing

                  25     designations on the Documents, Testimony, or Information at issue in such Motion shall remain in

                  26     place. The Designating Party shall have the burden on any Designation Motion of establishing the

                  27     applicability of its “Confidential” designation. In the event that the Designation Objections are neither

                  28     timely agreed to nor timely addressed in the Designation Motion, then such Documents, Testimony,


Alexander & Associates
                                                                            4
   Attorneys at Law
     1925 G Street
Bakersfield, CA 93301
    (661) 316-7888

                         STIPULATION AND PROTECTIVE ORDER                                               1:18-cv-01192-LJO-JLT
                     1   or Information shall be de-designated in accordance with the Designation Objection applicable to such
                     2   material.
                     3          8.      Access to and/or Disclosure of Confidential Materials designated as “Confidential”
                     4   shall be permitted only to the following persons:
                     5               a. The Court;
                     6               b. (1) Attorneys of record in the Proceedings and their affiliated attorneys, paralegals,
                     7                  clerical and secretarial staff employed by such attorneys who are actively involved in
                     8                  the Proceedings and are not employees of any Party. (2) In-house counsel to the
                     9                  undersigned Parties and the paralegal, clerical and secretarial staff employed by such
                  10                    counsel.   Provided, however, that each non-lawyer given access to Confidential
                  11                    Materials shall be advised that such Confidential Materials are being Disclosed
                  12                    pursuant to, and are subject to, the terms of this Stipulation and Protective Order and
                  13                    that they may not be Disclosed other than pursuant to its terms;
                  14                 c. those officers, directors, partners, members, employees and agents of all
                  15                    nondesignating Parties that counsel for such Parties deems necessary to aid counsel in
                  16                    this Proceeding; provided, however, that prior to the Disclosure of Confidential
                  17                    Materials to any such officer, director, partner, member, employee or agent, counsel
                  18                    for the Party making the Disclosure shall deliver a copy of this Stipulation and
                  19                    Protective Order to such person, shall explain that such person is bound to follow the
                  20                    terms of such Order, and shall secure the signature of such person on a statement in the
                  21                    form attached hereto as Exhibit A;
                  22                 d. outside experts or expert consultants consulted by the undersigned Parties or their
                  23                    counsel in connection with settlement discussions in the Proceeding, whether or not
                  24                    retained to testify at any oral hearing; provided, however, that prior to the Disclosure
                  25                    of Confidential Materials to any such expert or expert consultant, counsel for the Party
                  26                    making the Disclosure shall deliver a copy of this Stipulation and Protective Order to
                  27                    such person, shall explain its terms to such person, and shall secure the signature of
                  28                    such person on a statement in the form attached hereto as Exhibit A. It shall be the

Alexander & Associates
                                                                             5
   Attorneys at Law
     1925 G Street
Bakersfield, CA 93301
    (661) 316-7888

                         STIPULATION AND PROTECTIVE ORDER                                              1:18-cv-01192-LJO-JLT
                     1                   obligation of counsel, upon learning of any breach or threatened breach of this
                     2                   Stipulation and Protective Order by any such expert or expert consultant, to promptly
                     3                   notify counsel for the Designating Party of such breach or threatened breach; and
                     4                e. any other person that the Designating Party agrees to in writing.
                     5          9.       Confidential Materials shall be used by the persons receiving them only for the
                     6   purposes of preparing for, conducting, and participating in the Proceedings and/or settlement
                     7   discussions, and not for any business or other purpose whatsoever.
                     8          10.      Any Party to the Proceeding (or other person subject to the terms of this Stipulation
                     9   and Protective Order) may ask the Court, after appropriate notice to the other Parties to the Proceeding,
                  10     to modify or grant relief from any provision of this Stipulation and Protective Order.
                  11            11.      Entering into, agreeing to, and/or complying with the terms of this Stipulation and
                  12     Protective Order shall not:
                  13                  a. operate as an admission by any person that any particular Document, Testimony, or
                  14                     Information marked “Confidential” contains or reflects trade secrets, proprietary,
                  15                     confidential or competitively sensitive business, commercial, financial or personal
                  16                     information; or
                  17                  b. prejudice in any way the right of any Party (or any other person subject to the terms of
                  18                     this Stipulation and Protective Order):
                  19                        i. to seek a determination by the Court of whether any particular Confidential
                  20                           Material should be subject to protection as “Confidential” under the terms of this
                  21                           Stipulation and Protective Order; or
                  22                       ii. to seek relief from the Court on appropriate notice to all other Parties to the
                  23                           Proceeding from any provision(s) of this Stipulation and Protective Order, either
                  24                           generally or as to any particular Document, Testimony, or Information.
                  25            12.      Any Party to the Proceeding who has not executed this Stipulation and Protective Order
                  26     as of the time it is presented to the Court for signature may thereafter become a Party to this Stipulation
                  27     and Protective Order by its counsel’s signing and dating a copy thereof and filing the same with the
                  28

Alexander & Associates
                                                                             6
   Attorneys at Law
     1925 G Street
Bakersfield, CA 93301
    (661) 316-7888

                         STIPULATION AND PROTECTIVE ORDER                                                 1:18-cv-01192-LJO-JLT
                     1   Court, and serving copies of such signed and dated copy upon the other Parties to this Stipulation and
                     2   Protective Order.
                     3          13.     Any Confidential Materials that may be produced by a non-Party witness in the
                     4   Proceeding pursuant to subpoena or otherwise may be designated by such non-Party as “Confidential”
                     5   under the terms of this Stipulation and Protective Order, and any such designation by a non-Party shall
                     6   have the same force and effect, and create the same duties and obligations, as if made by one of the
                     7   undersigned Parties hereto. Any such designation shall also function as a consent by such producing
                     8   Party to the authority of the Court in the Proceeding to resolve and conclusively determine any motion
                     9   or other application made by any person or Party with respect to such designation, or any other matter
                  10     otherwise arising under this Stipulation and Protective Order.
                  11            14.     If any person subject to this Stipulation and Protective Order who has custody of any
                  12     Confidential Materials receives a subpoena or other process (“Subpoena”) from any government or
                  13     other person or entity demanding production of Confidential Materials, the recipient of the Subpoena
                  14     shall promptly give notice of the same by electronic mail transmission, followed by either express
                  15     mail or overnight delivery to counsel of record for the Designating Party, and shall furnish such
                  16     counsel with a copy of the Subpoena. Upon receipt of this notice, the Designating Party may, in its
                  17     sole discretion and at its own cost, move to quash or limit the Subpoena, otherwise oppose production
                  18     of the Confidential Materials, and/or seek to obtain confidential treatment of such Confidential
                  19     Materials from the subpoenaing person or entity to the fullest extent available under law. The recipient
                  20     of the Subpoena may not produce any Documents, Testimony, or Information pursuant to the
                  21     Subpoena prior to the date specified for production on the Subpoena.
                  22            15.     Nothing in this Stipulation and Protective Order shall be construed to preclude either
                  23     Party from asserting in good faith that certain Confidential Materials require additional protection.
                  24     The Parties shall meet and confer to agree upon the terms of such additional protection.
                  25            16.     If, after execution of this Stipulation and Protective Order, any Confidential Materials
                  26     submitted by a Designating Party under the terms of this Stipulation and Protective Order is Disclosed
                  27     by a non-Designating Party to any person other than in the manner authorized by this Stipulation and
                  28     Protective Order, the non-Designating Party responsible for the Disclosure shall bring all pertinent

Alexander & Associates
                                                                            7
   Attorneys at Law
     1925 G Street
Bakersfield, CA 93301
    (661) 316-7888

                         STIPULATION AND PROTECTIVE ORDER                                               1:18-cv-01192-LJO-JLT
                     1   facts relating to the Disclosure of such Confidential Materials to the immediate attention of the
                     2   Designating Party.
                     3          17.     This Stipulation and Protective Order is entered into without prejudice to the right of
                     4   any Party to knowingly waive the applicability of this Stipulation and Protective Order to any
                     5   Confidential Materials designated by that Party. If the Designating Party uses Confidential Materials
                     6   in a non-Confidential manner, then the Designating Party shall advise that the designation no longer
                     7   applies.
                     8          18.     Without written permission from the Designating Party or a court order secured after
                     9   appropriate notice to all interested persons, a Party receiving Confidential Materials may not file in
                  10     the public record in this action any Confidential Materials.
                  11            19.     The Parties shall meet and confer regarding the procedures for use of Confidential
                  12     Materials at trial and shall move the Court for entry of an appropriate order.
                  13            20.     This Stipulation and Protective Order shall continue to be binding after the conclusion
                  14     of this Proceeding and all subsequent proceedings arising from this Proceeding, except that a Party
                  15     may seek the written permission of the Designating Party or may move the Court for relief from the
                  16     provisions of this Stipulation and Protective Order. To the extent permitted by law, the Court shall
                  17     retain jurisdiction to enforce, modify, or reconsider this Stipulation and Protective Order, even after
                  18     the Proceeding is terminated.
                  19            21.     Within thirty (30) days after the settlement or other termination of the Proceeding, the
                  20     undersigned Parties shall have thirty (30) days to either (a) promptly return to counsel for each
                  21     Designating Party all Confidential Materials and all copies thereof (except that counsel for each Party
                  22     may maintain in its files, in continuing compliance with the terms of this Stipulation and Protective
                  23     Order, all work product, and one copy of each pleading filed with the Court, (b) agree with counsel
                  24     for the Designating Party upon appropriate methods and certification of destruction or other
                  25     disposition of such Confidential Materials, or (c) as to any Documents, Testimony, or other
                  26     Information not addressed by subparagraphs (a) and (b), file a motion seeking a Court order regarding
                  27     proper preservation of such Confidential Materials. To the extent permitted by law the Court shall
                  28

Alexander & Associates
                                                                            8
   Attorneys at Law
     1925 G Street
Bakersfield, CA 93301
    (661) 316-7888

                         STIPULATION AND PROTECTIVE ORDER                                                 1:18-cv-01192-LJO-JLT
                     1   retain continuing jurisdiction to review and rule upon the motion referred to in sub-paragraph (c)
                     2   herein.
                     3             22.    After this Stipulation and Protective Order has been signed by counsel for all Parties,
                     4   it shall be presented to the Court for entry. Counsel agree to be bound by the terms set forth herein
                     5   with regard to any Confidential Materials that have been produced before the Court signs this
                     6   Stipulation and Protective Order.
                     7             23.    The Parties and all signatories to the Certification attached hereto as Exhibit A agree
                     8   to be bound by this Stipulation and Protective Order pending its approval and entry by the Court. In
                     9   the event that the Court modifies this Stipulation and Protective Order, or in the event that the Court
                  10     enters a different Protective Order, the Parties agree to be bound by this Stipulation and Protective
                  11     Order until such time as the Court may enter such a different Order. It is the Parties’ intent to be bound
                  12     by the terms of this Stipulation and Protective Order pending its entry so as to allow for immediate
                  13     production of Confidential Materials under the terms herein.
                  14               24.    Even after the termination of this litigation, the confidentiality obligations imposed by
                  15     this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
                  16     otherwise directs.
                  17               This Stipulation and Protective Order may be executed in counterparts.
                  18
                         DATED: May ___, 2018                                     ALEXANDER & ASSOCIATES, PLC
                  19
                  20                                                              By:
                                                                                        WILLIAM L. ALEXANDER
                  21                                                                    Attorneys for Billy Reece and
                  22                                                                    Amber Reece

                  23     DATED: May ___, 2018                                     WOOLS PEER DOLLINGER & SHER
                  24
                  25                                                              By:
                                                                                        H. DOUGLAS GALT
                  26                                                                    Attorneys for Integon National Insurance
                                                                                        Company
                  27
                  28     DATED: May ___, 2018                                     CHAIN COHN STILES


Alexander & Associates
                                                                              9
   Attorneys at Law
     1925 G Street
Bakersfield, CA 93301
    (661) 316-7888

                         STIPULATION AND PROTECTIVE ORDER                                                 1:18-cv-01192-LJO-JLT
                     1
                                                                 By:
                     2                                                 DAVID K. COHN
                     3                                                 Attorneys for C.N., a minor by and
                                                                       through his guardian ad Litem,
                     4                                                 Callie Nielsen
                     5
                     6
                     7
                     8
                     9
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28

Alexander & Associates
                                                            10
   Attorneys at Law
     1925 G Street
Bakersfield, CA 93301
    (661) 316-7888

                         STIPULATION AND PROTECTIVE ORDER                              1:18-cv-01192-LJO-JLT
                     1                                               ORDER
                     2          GOOD CAUSE APPEARING, the Court hereby approves the Stipulation for Protective
                     3   Order. The parties are advised that this protective order does not permit any party to file any
                     4   documents under seal. If a party wishes to do so, the party must establish good cause to do so and
                     5   comply with Local Rule 141.
                     6
                     7   IT IS SO ORDERED.

                     8      Dated:    May 10, 2019                              /s/ Jennifer L. Thurston
                                                                         UNITED STATES MAGISTRATE JUDGE
                     9
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28

Alexander & Associates
                                                                        11
   Attorneys at Law
     1925 G Street
Bakersfield, CA 93301
    (661) 316-7888

                         STIPULATION AND PROTECTIVE ORDER                                          1:18-cv-01192-LJO-JLT
                     1                                                EXHIBIT A
                     2                          CERTIFICATION RE CONFIDENTIAL MATERIALS
                     3          I hereby acknowledge that I,                              [NAME],
                     4   [POSITION AND EMPLOYER], am about to receive Confidential Materials supplied in connection
                     5   with the Proceeding, Case No. 1:17-CV-00258-LJO-JLT.                I understand that the “Confidential
                     6   Materials,” as defined in the Stipulation and Protective Order (“Protective Order”), are provided to me
                     7   subject to the terms and restrictions of the Protective Order filed in this Proceeding. I have been given
                     8   a copy of the Protective Order; I have read it, and I agree to be bound by its terms. I understand that
                     9
                         Confidential Materials, including any notes or other records that may be made regarding any such
                  10
                         materials, shall not be Disclosed to anyone except as expressly permitted by the Protective Order. I
                  11
                         will not copy or use, except solely for the purposes of this Proceeding, any Confidential Materials
                  12
                         obtained pursuant to this Protective Order, except as provided therein or otherwise ordered by the
                  13
                         Court. I understand that I am to retain all copies of all Confidential Materials provided to me in the
                  14
                         Proceeding in a secure manner, and that all copies are to remain in my personal custody until
                  15
                         termination of my participation in this Proceeding, whereupon the copies of such Confidential
                  16
                         Materials will be returned to counsel who provided me with such Materials.
                  17
                                I declare under penalty of perjury, under the laws of the State of California, that the
                  18
                         foregoing is true and correct. Executed this _____ day of ______, 2017, at __________________.
                  19
                  20
                         DATED:                                        BY:
                  21                                                                      Signature
                  22
                  23                                                              Title

                  24
                                                                                  Address
                  25
                  26
                                                                                  City, State, Zip
                  27
                  28                                                              Telephone Number

Alexander & Associates
                                                                             12
   Attorneys at Law
     1925 G Street
Bakersfield, CA 93301
    (661) 316-7888

                         STIPULATION AND PROTECTIVE ORDER                                                1:18-cv-01192-LJO-JLT
